Citation Nr: 0824837	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-24 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
degenerative joint disease of the lumbar spine (back 
disability), to include as secondary to Agent Orange 
exposure.

2.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
a brain tumor, to include as secondary to Agent Orange 
exposure.  

3.  Entitlement to service connection for a respiratory 
condition, to include as secondary to Agent Orange exposure.

4.  Entitlement to service connection for a throat condition, 
diagnosed as gastroesophageal reflux disease (GERD) and 
dysphagia, to include as secondary to Agent Orange exposure.  

5.  Entitlement to service connection for hypertension, to 
include as secondary to Agent Orange exposure.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to July 
1967, including honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.

The veteran's claim of service connection for a back 
disability was previously denied in a June 1992.  He did not 
appeal that decision.  Initially, service connection for a 
brain tumor was denied in a May 1994 rating decision.  The 
veteran did not appeal the decision.  Upon a request to 
reopen, the RO found, in April 1997, that no new and material 
had been submitted to reopen the previously denied claim of 
service connection for a brain tumor.  The veteran did not 
appeal that decision.  Before the Board may consider the 
merits of previously denied claims, it must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
a prior final decision.  "[T]he Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is present, and 
before the Board may reopen such a claim, it must so find."  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Further, if the Board finds that new and material evidence 
has not been submitted, it is unlawful for the Board to 
reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Accordingly, the matter appropriately before the 
Board is whether new and material evidence has been presented 
to reopen the previously denied claims of service connection 
for a back disability and brain tumor, both to include as 
secondary to Agent Orange exposure.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The RO denied entitlement to service connection for a 
back disability in June 1992.  The veteran was notified of 
the decision and of his appellate rights, but did not appeal 
the denial.

3.  Evidence received since June 1992, does not relate to an 
unestablished fact necessary to substantiate the claim, nor 
does it raise a reasonable possibility of substantiating the 
claim.

4.  In May 1994, the RO denied entitlement to service 
connection for a brain tumor.  In April 1997, the RO declined 
to reopen the veteran's previously denied claim of service 
connection for a brain tumor.  The veteran was notified of 
the decisions and of his appellate rights, but did not appeal 
either denial.

5.  Evidence received since April 1997, does not relate to an 
unestablished fact necessary to substantiate the claim, nor 
does it raise a reasonable possibility of substantiating the 
claim.  

6.  The veteran is not currently diagnosed as having a 
respiratory disability.  

7.  The veteran is not currently diagnosed as having a throat 
condition attributable to his period of active service or to 
exposure to herbicides such as Agent Orange.  

8.  The veteran is not currently diagnosed as having 
hypertension attributable to his period of active service or 
to exposure to herbicides such as Agent Orange.  


CONCLUSIONS OF LAW

1.  Evidence obtained since the RO denied service connection 
for a back disability is not new and material and the claim 
is not reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 3.303 (2007).

2.  Evidence obtained since the RO declined to reopen the 
veteran's claim of entitlement to service connection for a 
brain tumor is not new and material and the claim is not 
reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.303 (2007).

3.  A respiratory disability was not incurred in service or 
presumed to have been incurred as a result of service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

4.  A throat condition, including dysphagia and GERD, was not 
incurred in service or presumed to have been incurred as a 
result of service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

5.  Hypertension was not incurred in service or presumed to 
have been incurred as a result of service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In a letter dated in November 2005, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in March 2006.  

With respect to obtaining new and material evidence, the 
Board finds that the November 2005 letter also met the 
specificity required under Kent v. Nicholson, 20 Vet. App. 1 
(2006), as the veteran was advised of the exact reason for 
the previous denials and the evidence needed to reopen those 
claims.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial VCAA notice was given prior to the 
appealed AOJ decision, dated in March 2006.  The notice in 
compliance with Dingess, however, was not timely.  The Court 
specifically stated in Pelegrini that it was not requiring 
the voiding or nullification of any AOJ action or decision if 
adequate notice was not given prior to the appealed decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.  Because proper notice was provided in March 
2006 and a Supplemental Statement of the Case was issued 
subsequent to that notice in July 2006, the Board finds that 
notice is pre-decisional as per Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though he 
declined to do so.  VA is not required to schedule the 
veteran for a physical examination regarding his service 
connection claims because the evidence does not meet the 
criteria set forth in 38 C.F.R. § 3.159(c)(4).  Specifically, 
there is no credible evidence of an event, injury, or disease 
in service upon which his current disabilities may be based.  
As such, the Board will not remand this case for a medical 
examination.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  In fact, the 
veteran advised VA in April 2006 that he had no additional 
evidence to identify or to provide to substantiate his claim.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  Therefore, the Board now turns to the merits of the 
veteran's claim.  

New and material evidence

The veteran was initially denied service connection for a 
back disability in a June 1992 rating decision.  The RO 
found, inter alia, that there was no link between the 
veteran's service and his claimed back disability.  In May 
1994, the veteran was initially denied service connection for 
a brain tumor.  In September 1996, the veteran requested that 
his claim of service connection for a brain tumor be 
reopened.  In April 1997, the RO declined to reopen the 
veteran's previously denied claim of service connection for a 
brain tumor finding new and material evidence had not been 
received to reopen the claim.  The veteran was advised of the 
denial of benefits and of his appellate rights, but did not 
appeal those decisions.  As such, they became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Pursuant to an application submitted in September 2005, the 
veteran seeks to reopen his previously denied claims of 
service connection for a back disability and a brain tumor.  
Generally, where prior RO decisions have become final, they 
may only be reopened through the receipt of new and material 
evidence.  38 U.S.C.A. § 5108.  Where new and material 
evidence is presented or secured with respect to claims which 
have been disallowed, the Secretary shall reopen the claims 
and review the former dispositions of the claims.  Evidence 
presented since the last final denial will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  New and material evidence means existing 
evidence that by itself, or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and it must raise 
a reasonable possibility of substantiating the claim.  Id.  
The credibility of new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Back disability

At the time of the June 1992 rating decision, the evidence of 
record included, the veteran's service medical records 
(SMRs), a VA examination, dated in February 1992, an Agent 
Orange registry report, VA treatment records, and private 
treatment records.  

Evidence received since the June 1992 rating decision 
includes, the veteran's records from the Social Security 
Administration (SSA), private treatment records and VA 
treatment records.  

The veteran's post-service treatment records, some of which 
were not previously considered by the RO, reflect treatment 
for severe degenerative disc disease of the lumbar spine and 
its related symptoms.  These records do not suggest that the 
veteran's current back disability had its onset in service.

In a letter regarding the veteran's treatment, dated in 
November 1991, a private physician indicated that the 
veteran's back problems had their onset in July 1990.  The 
veteran reported bending over to ties his shoes and this 
caused significant back pain.  He later sought emergency room 
treatment for his injury.  

Based upon a careful review of the evidence of record, the 
Board finds that the evidence submitted is new, as it was not 
before agency decision-makers when deciding the original 
claim.  The evidence, however, is not material because it 
does not speak to an unestablished fact necessary to 
substantiate the claim-specifically, whether there is a link 
between the veteran's current back disability and service, 
including whether it was related to exposure to Agent Orange.  
The evidence only shows the veteran's treatment for his back 
disability and that he first injured it in the early 1990s.  
Records showing treatment years after service which do not 
link the post-service condition to service in any way are not 
considered new and material evidence.  See Cox v. Brown, 5 
Vet. App. 95 (1993).  Consequently, the claim is not reopened 
and service connection for a back disability remains denied.  

Brain tumor

In April 1997, the most recent final decision on this claim, 
the evidence of record did not include any new evidence from 
the May 1994 decision denying service connection for a brain 
tumor, to include as secondary to Agent Orange exposure.  The 
RO declined to reopen the veteran's claim.  In May 1994, the 
evidence of record included, the veteran's SMRs, a February 
1992 VA examination, an Agent Orange registry report, VA 
treatment records, and private treatment records.  Service 
connection was denied as there was no presumptive service 
connection for a brain tumor related to exposure to Agent 
Orange.  

Evidence received since the April 1997 final decision 
includes, SSA records, private treatment records, including 
some not previously considered by the RO, and VA treatment 
records.  

This newly submitted evidence reflects that the veteran 
underwent surgery for the removal of a brain tumor in 1988.  
The surgery was noted to be a pinealoma resection.  The post-
surgical records reflect that the veteran had a history of 
brain surgery to remove the tumor and residual treatment, but 
they made no reference to its etiology.  

Upon review of the newly submitted evidence, the Board finds 
that the evidence is new as it was not before agency 
decision-makers when deciding the original claim.  It is not 
material, however, as it does not go to an unestablished fact 
necessary to substantiate the claim-namely, the evidence 
does not show that the veteran's brain tumor is related to 
his service or to exposure to Agent Orange.  The evidence 
merely shows that the veteran was diagnosed as having, and 
treated for, a brain tumor beginning in 1988.  As noted above 
in Cox, treatment following service without any link to 
service does not constitute new and material evidence.  Thus, 
the claim is not reopened and service connection for a brain 
tumor remains denied.  

Service connection 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Hypertension is deemed to be a chronic disease under 38 
C.F.R. § 3.309(a) and, as such, service connection may be 
granted if the evidence shows that the disease manifest to a 
degree of ten percent or more within one year from the date 
of separation from service.  38 C.F.R. § 3.307.  

Veterans who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary clarified that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for the 
following conditions: Hepatobiliary cancers, nasopharyngeal 
cancer, bone and joint cancer, breast cancer, cancers of the 
female reproductive system, urinary bladder cancer, renal 
cancer, testicular cancer, leukemia (other than CLL), 
abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit (Circuit Court) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Respiratory disability

The veteran contends that he has a respiratory disability 
related to exposure to Agent Orange.  

The veteran's SMRs are devoid of any references to treatment 
for any respiratory condition while in service.  His 
discharge examination is equally devoid of any reference to a 
respiratory disability upon service separation.  

The veteran post-service treatment records reflect no 
treatment for, or a diagnosis of, a respiratory disability.  
The records do reflect, however, that the veteran was treated 
for acute instances of bronchitis and pneumonia, but there is 
no evidence of a residual respiratory disability.  

VA treatment records, dated in December 2005, reflect that 
the veteran underwent an x-ray of his chest.  There was no 
active lung disease found, but noted was a calcified 
granuloma.  The treatment record indicated that the veteran 
had a clinical history of COPD.  No diagnosis was made and 
there is no clinical history regarding any diagnosis of COPD.  

Given the evidence as outlined above, the Board finds that 
there is no current diagnosis of a respiratory disability, to 
include a respiratory disability related to exposure to Agent 
Orange.  Although the veteran was once noted to have a 
clinical history of COPD, the evidence of record does not 
support that history.  Further, upon x-ray, the veteran was 
noted to have no active lung disease.  Absent a disease or 
injury incurred during service or as a consequence of a 
service-connected disability, the basic compensation statutes 
cannot be satisfied.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001).  Therefore, because there 
is no evidence of a respiratory disability related to the 
veteran's service, service connection must be denied.

Dysphagia and GERD

The veteran contends that he has a throat condition, related 
to exposure to Agent Orange.  

At this junction, the Board notes that the veteran has been 
treated for dysphagia and GERD for many years.  He is 
currently diagnosed as having both.  Thus, the issue before 
the Board is whether the veteran's dysphagia and GERD, 
claimed as a throat condition, is related to service or to 
his exposure to Agent Orange.  The Board further notes that 
the veteran served honorably in the Republic of Vietnam and 
his exposure to Agent Orange is presumed.  

In the veteran's June 1965 report of medical history, he 
indicated that he experienced ear, nose and throat trouble.  
The examining personnel noted on this report that the veteran 
had had a ruptured tympanic membrane and had experienced 
sinus trouble.  No notation was made regarding any 
preexisting throat condition.  Additionally, his induction 
examination made no reference to any preexisting condition of 
the throat.  The veteran's SMRs are devoid of any treatment 
for or complaints related to any throat condition, including 
symptoms related to GERD or dysphagia.  Upon service 
discharge, the veteran was examined and was not noted to have 
any throat condition at separation.  Of note, the veteran did 
indicate on his report of medical history, dated in July 1967 
that he had ear, nose, and throat trouble.  No further 
notations were made in his report of medical history.  

As referenced above, the veteran's post-service treatment 
records, reflect a significant history of treatment for 
dysphagia and GERD.  There is no suggestion in the medical 
record, however, that the veteran's current throat condition, 
including dysphagia and GERD, began during service or as a 
consequence of exposure to Agent Orange.  Additionally, there 
is no evidence that the veteran is currently diagnosed as 
having a presumptive disease as listed at 38 C.F.R. 
§ 3.309(e).  

Given the evidence as outlined above, the Board finds that 
the currently diagnosed dysphagia and GERD did not begin 
during service or as a consequence of service.  There was no 
evidence of any throat condition during service or for many 
years following discharge from service and there is no 
medical evidence to support a finding that the currently 
diagnosed disorders began as a result of service.  As such, 
service connection must be denied on a direct basis.  Because 
dysphagia and GERD have not been scientifically associated 
with the exposure to herbicides such as Agent Orange, service 
connection must also be denied on a presumptive basis.  There 
is no evidence of any clinically diagnosed disabilities that 
were caused by, or presumed to have been caused by herbicide 
exposure.  

Hypertension 

The veteran contends that his hypertension is due to service 
or exposure to Agent Orange.  

The veteran's SMRs do not show that he made complaints that 
could be associated with a diagnosis of hypertension, nor was 
he diagnosed as having hypertension during service.  Upon 
enlistment, the veteran's blood pressure was recorded as 
138/88.  Upon his discharge examination in July 1967, his 
blood pressure was recorded as 150/84.  This reading was not 
considered to be hypertensive.  Also, there are no records of 
treatment for hypertension within one year of discharge from 
service.  

In a June 1991 report of medical history, the veteran 
indicated that he was diagnosed as having hypertension in 
1981.  Although the record does not include the initial 
diagnosis of the veteran's hypertension, these records do 
reflect treatment for hypertension since as early as 1991 to 
the present.  His hypertension was noted to be controlled 
with medication.  

Based upon review of the evidence, the Board finds that the 
veteran is not entitled to service connection for 
hypertension.  The Board notes that the only evidence in 
favor of the veteran's claim of entitlement to service 
connection for hypertension is the veteran's own statements 
suggesting that the disorder began as a consequence of 
service or as a result of exposure to Agent Orange.  The 
veteran is competent, as a layman, to report that as to which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  He is not, however, competent to offer his 
medical opinion as to cause or etiology of the claimed 
disability, as there is no evidence of record that the 
veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

A review of the record does not reveal any correlation 
between the veteran's hypertension and his service, including 
exposure to herbicides.  Therefore, absent a nexus between 
the current diagnosis and the veteran's period of service, 
service connection for hypertension must be denied on a 
direct basis.  Because hypertension has not been 
scientifically associated with the exposure to herbicides 
such as Agent Orange, service connection must also be denied 
on a presumptive basis.  There is no evidence of any 
clinically diagnosed disabilities that were caused by, or 
presumed to have been caused by herbicide exposure.  













	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having not been obtained, the claim 
of entitlement to service connection for a back disability is 
not reopened and remains denied.

New and material evidence having not been obtained, the claim 
of entitlement to service connection for a brain tumor is not 
reopened and remains denied.

Service connection for a respiratory disability is denied.

Service connection for a throat condition, including 
dysphagia and GERD, is denied.

Service connection for hypertension is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


